PATRICK INDUSTRIES, INC.

 

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made this 13th day of
September, 2005, by and between Patrick Industries, Inc., an Indiana corporation
(the “Company”), and Tontine Capital Partners, L.P. (the “Stockholder”).

AGREEMENT

The parties hereby agree as follows:

1.            REGISTRATION RIGHTS. The Company and the Stockholder covenant and
agree as follows:

 

1.1

Definitions. For purposes of this Agreement:

(a)          The term “Common Stock” means the common stock of the Company,
without par value, including the preferred share purchase rights which accompany
each share.

(b)          The term “Exchange Act” means the Securities Exchange Act of 1934,
as amended, or successor statute, and the rules and regulations of the SEC
promulgated thereunder.

(c)          The term “Holder” means a Stockholder that is a holder of
Registrable Securities and any qualifying transferees of the Stockholder under
Section 1.10 hereof who hold Registrable Securities.

(d)          The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended, or
successor statute, and applicable rules and regulations thereunder (the
“Securities Act”), and the declaration or ordering of effectiveness of such
registration statement or document by the SEC;

(e)          The term “Registrable Securities” means (i) the shares of Common
Stock now held by the Stockholder, which consists of 1,313,089 shares of Common
Stock, and (ii) any other shares of the Company’s Common Stock issued as a
dividend or other distribution with respect to, or in exchange for or in
replacement of, the shares listed in (i) (because of stock splits, stock
dividends, reclassifications, recapitalizations or similar events); provided,
however, that the foregoing definition shall exclude in all cases any
Registrable Securities (x) which are effectively registered under the Securities
Act and disposed of in accordance with a Registration Statement covering such
shares, (y) which have been transferred by a Stockholder owning such securities
pursuant to Rule 144 under the Securities Act ("Rule 144") or other provisions
of or exemptions from the Securities Act or (z) which are no longer beneficially
owned by any Stockholder;

(f)           The term “Registration Statement” means a Shelf Registration
Statement on Form S-3 registering the resale of Registrable Securities, or such
other registration statement described Section 1.3, filed by the Company under
the Securities Act pursuant to the provisions of this Agreement, including the
prospectus, amendments and supplements to such

 


--------------------------------------------------------------------------------



 

registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement.

(g)          The term “SEC” means the Securities and Exchange Commission, or any
other Federal agency at the time administering the Securities Act; and

(h)          "Shelf Registration Statement" means a "shelf" registration
statement on Form S-3 filed under the Securities Act providing for the
registration of, and the sale on a continuous or delayed basis by the
Stockholders of, all of the Registrable Securities pursuant to Rule 415 under
the Securities Act and/or any similar rule that may be adopted by the SEC, filed
by the Company pursuant to the provisions of Section 1.2 of this Agreement.

 

1.2

Request for Registration.

(a)          If the Company shall receive a written request from all of the
Holders of the Registrable Securities then outstanding (the “Initiating
Stockholders”) that the Company file a Registration Statement on Form S-3 under
the Securities Act registering the resale of all of the Registrable Securities
then outstanding, then the Company shall use commercially reasonable efforts to
make such Registration Statement become effective with the SEC as soon as
practicable.

(b)          In no event shall the Company’s registration obligations under this
Section 1.2 include any offering by the Stockholder by means of an underwritten
offering.

(c)           A registration requested pursuant to this Section 1.2 shall not be
deemed to have been effected unless a Registration Statement with respect
thereto has become effective; provided, that a Registration Statement that does
not become effective after the Company has filed a Registration Statement with
respect thereto solely by reason of the refusal to proceed of the Initiating
Stockholders shall be deemed to have been effected by the Company at the request
of the Initiating Stockholders.

(d)          The Company shall use its commercially reasonable efforts to keep
any Registration Statement filed pursuant to this Section 1.2 continuously
effective for a period of one year after the Registration Statement first
becomes effective. In the event the Company shall give any notice pursuant to
Section 1.4(e), the time period mentioned in Section 1.2(d) during which the
Required Registration Statement is to remain effective shall be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to Section 1.4(e) to and including the date when each
Holder of a Registrable Security covered by the Registration Statement shall
have received the copies of the supplemented or amended prospectus contemplated
by Section 1.4(h)

(e)          Notwithstanding the foregoing, if the Company shall furnish to the
Holders of Registrable Securities, a certificate signed by the President of the
Company stating that in the good faith judgment of the Board of Directors of the
Company, it would be seriously detrimental to the Company and its stockholders
for such Registration Statement to be filed and it is therefore advisable to
defer the filing of such Registration Statement, the Company shall have the
right to defer such filing for a period of not more than 180 days after receipt
of the request of the Initiating Stockholders.

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

(f)           The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to this Section 1.2 during the
period starting with the date one hundred eighty (180) days prior to the
Company’s good faith estimate of the date of filing of, and ending on the later
of a date one hundred eighty (180) days after the effective date of, a
Registration Statement subject to Section 1.3 hereof.

(g)          Notwithstanding the foregoing, the Company shall not be required to
effect a registration pursuant to this Section 1.2 (i) after the Company has
effected one (1) registration pursuant to this Section 1.2 and such registration
has been declared or ordered effective or (ii) during the period in which the
Company is not eligible to use Form S-3 for such Registration Statement.

 

1.3

Company Registration.

(a)          The Company shall notify all Holders of Registrable Securities in
writing at least fifteen (15) days prior to the filing of a Registration
Statement (including, but not limited to, a Registration Statement relating to
secondary offerings of securities of the Company, but excluding (x) registration
statements relating solely to employee benefit plans or debt securities, or (y)
registration statements solely with respect to corporate reorganizations or
other transactions under Rule 145 of the Securities Act or (z) a registration on
any registration form that does not permit secondary sales), and such notice
shall describe the proposed registration and distribution.

(b)          Each Holder desiring to include in any such Registration Statement
all or any part of the Registrable Securities held by it shall, within fifteen
(15) days after the above-described notice from the Company, so notify the
Company in writing. The Company shall, subject to Section 1.7, afford each such
Holder an opportunity to include in such Registration Statement all or part of
such Registrable Securities held by such Holder.

(c)          If the Registration Statement is to be filed in connection with an
underwritten offering, all Holders proposing to distribute their securities
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting. The Company shall use commercially reasonable efforts to cause the
managing underwriter or underwriters of a proposed underwritten offering to
permit the Registrable Securities to be included in a registration statement
under this Section 1.3 to be included on the same terms and conditions as any
similar securities of the Company or any other security holder included therein
and to permit the sale or other disposition of such Registrable Securities in
accordance with the intended method of distribution thereof.

(d)          Any Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Registration Statement pursuant
to this Section 1.3 by giving written notice to the Company of its request to
withdraw prior to the filing of the Registration Statement.

(e)          If a Holder decides not to include all of its Registrable
Securities in any Registration Statement thereafter filed by the Company, such
Holder shall nevertheless continue to have the right to include any Registrable
Securities in any subsequent Registration Statement or Registration Statements
as may be filed by the Company with respect to offerings of its securities, all
upon the terms and conditions set forth herein. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 1.3
prior to the

 

- 3 -

 


--------------------------------------------------------------------------------



 

effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.

(f)           In connection with any public offering by the Company of its
Common Stock, pursuant to which the Stockholder is entitled to registration
rights under this Section 1.3, the Stockholder (including any permitted
transferee) if requested in good faith by the Company and the managing
underwriter of the Company’s securities, shall agree not to, directly or
indirectly, offer, sell, pledge, contract to sell (including any short sale),
grant any option to purchase or otherwise dispose of any securities of the
Company held by them (except for any securities sold pursuant to such
registration statement) or enter into any hedging transaction relating to any
securities of the Company for a period not to exceed 180 days following the
effective date of the applicable registration statement as agreed to by such
parties; provided, that the Stockholder’s obligations under this paragraph (f)
shall be conditioned upon all officers, directors entering into similar
agreements with the Company and such managing underwriter. For purposes of this
Section 1.3, “hedging transaction” means any short sale (whether or not against
the box) or any purchase, sale or grant of any right (including without
limitation, any put or call option) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Common Stock.

1.4          Obligations of the Company. Whenever required under this Section 1
to effect the registration of any Registrable Securities, the Company shall, as
reasonably as possible:

(a)          Prepare and file with the SEC a Registration Statement with respect
to such Registrable Securities and use commercially reasonable efforts to cause
such Registration Statement to become effective, and keep such registration
statement effective for the period provided for in this Agreement.

(b)          Prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement for the period provided for in this Agreement.

(c)          Furnish to each Holder of Registrable Securities such numbers of
copies of such Registration Statement, each amendment and supplement thereto,
the prospectus included in the Registration Statement in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.

(d)          Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of: (i) the happening of any
event as a result of which the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, (ii) the issuance by the SEC of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose, and (iii) the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of

 

- 4 -

 


--------------------------------------------------------------------------------



 

any of the Registrable Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

(e)          Use commercially reasonable efforts to cause all such Registrable
Securities registered pursuant hereto to be listed on Nasdaq or each securities
exchange on which similar securities issued by the Company are then listed.

(f)           Provide each Holder of Registrable Securities with a reasonable
opportunity to review and comment on the Registration Statement prior to its
filing with the SEC.

(g)          If there has occurred any event as a result of which the prospectus
included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, the Company will use commercially
reasonable efforts to prepare and furnish to each Holder a reasonable number of
copies of a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in the light of the
circumstances then existing.

(h)          In the event of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any securities included in the Registration Statement for sale
in any jurisdiction, the Company will use commercially reasonable efforts to
promptly obtain the withdrawal of such order.

(i)           Cooperate with each seller of Registrable Securities and their
counsel in connection with any filings required to be made with the National
Association of Securities Dealers.

(j)           Take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.

1.5          Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any Holder that such Holder shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall reasonably be required to effect the registration of such Stockholder’s
Registrable Securities.

 

1.6

Expenses of Registration.

(a)          Demand Registration. All expenses incurred in connection with
registrations, filings or qualifications pursuant to Section 1.2, including
(without limitation) all registration, filing and qualification fees, printers’
and accounting fees and fees and disbursements of counsel for the Company and
any other person or entity reasonably retained by the Company shall be borne by
the Holders of the securities so registered, pro rata on the basis of the number
of shares so registered.

 

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

(b)          Company Registration. All expenses, other than underwriting
discounts and commissions ("Selling Expenses"), incurred in connection with
registrations, filings or qualifications of Registrable Securities pursuant to
Section 1.3 for each Holder, including (without limitation) all registration,
filing, and qualification fees, printers’ and accounting fees and fees and
disbursements of counsel for the Company and any other person or entity retained
by the Company, shall be borne by the Company, and the Company will pay its
internal expenses (including without limitation all salaries and expenses of the
Company’s employees performing legal or accounting duties) and the expenses and
fees for listing or approval for trading of the securities to be registered on
each securities exchange on which similar securities issued by the Company are
then listed or quoted. All Selling Expenses and the fees and disbursements of
counsel for the Holders incurred in connection with any registrations hereunder
shall be borne by the Holders of the securities so registered, pro rata on the
basis of the number of shares so registered.

1.7          Underwriting Requirements. In connection with any offering
involving an underwriting of shares of the Company’s capital stock, the Company
shall not be required under Section 1.3 to include any of the Holders’
securities in such underwriting, unless they accept the terms of the
underwriting as agreed upon between the Company and the underwriters selected by
it (or by other persons entitled to select the underwriters), and then only in
such quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company. If the total amount of
securities, including Registrable Securities, requested by Stockholders to be
included in such offering exceeds an amount that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters determine
in their sole discretion will not jeopardize the success of the offering (the
securities so included to be apportioned pro rata among the selling stockholders
according to the total amount of securities entitled to be included therein
owned by each selling stockholder or in such other proportions as shall mutually
be agreed to by such selling stockholders).

1.8          Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.

1.9          Indemnification. In the event any Registrable Securities are
included in a registration statement under this Section 1:

(a)          To the extent permitted by law, the Company will indemnify and hold
harmless each Holder and each person, if any, who controls such Stockholder or
underwriter within the meaning of the Securities Act or the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus, or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to

 

- 6 -

 


--------------------------------------------------------------------------------



 

make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, or any rule or
regulation promulgated under the Securities Act, the Exchange Act; and the
Company will pay to each such Stockholder, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
subsection 1.9(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable to any Stockholder, underwriter or controlling
person for any such loss, claim, damage, liability, or action to the extent that
it arises out of or is based upon a Violation which occurs in reliance upon and
in conformity with written information furnished expressly for use in connection
with such registration by any such Stockholder, underwriter or controlling
person.

(b)          To the extent permitted by law, each selling Stockholder will
indemnify and hold harmless the Company, each of its directors, its officers and
each person who has signed the registration statement, each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter,
any other Stockholder or other stockholder selling securities pursuant to such
registration statement and any controlling person of any such underwriter, other
Stockholder or other stockholder against any losses, claims, damages, or
liabilities (joint or several) to which any of the foregoing persons may become
subject, under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Stockholder
expressly for use in connection with such registration; and each such
Stockholder will pay, as incurred, any legal or other expenses reasonably
incurred by any person intended to be indemnified pursuant to this
subsection 1.9(b), in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this subsection 1.9(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Stockholder, which consent
shall not be unreasonably withheld.

(c)          Promptly after receipt by an indemnified party under this
Section 1.9 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 1.9, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflicting
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of liability to the indemnified
party under this Section 1.9 to the extent that the indemnifying party has been
prejudiced thereby.

 

 

- 7 -

 


--------------------------------------------------------------------------------



 

 

(d)          If the indemnification provided for in this Section 1.9 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

(e)          The obligations of the Company and Stockholders under this
Section 1.9 shall survive the completion of any offering of Registrable
Securities in a registration statement under this Section 1, and otherwise.

1.10       Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may not be assigned
in any manner, except to the extent that the transferee or assignee of any
Holder’s initial shares is an affiliate of such Holder and provided further that
(i) the Company is furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned and a representation as to the affiliate
status of the transferee; (ii) such transferee agrees in writing to be subject
to all restrictions set forth in this Agreement as though it were a Holder and
shall be thereafter be deemed to constitute a Holder; and (iii) such assignment
shall be effective only if and to the extent following such transfer the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and not eligible to be made under Rule 144(k).

1.11       Additional Stockholder Covenants. Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 1.4(d) hereof or upon notice of the commencement of any
delay period under Section 1.2 hereof, such Holder shall forthwith discontinue
disposition of such Registrable Shares covered by such registration statement or
prospectus until such Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 1.4(b) hereof, or until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
prospectus may be resumed, and has received copies of any amended or
supplemented prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such prospectus and,
if requested by the Company, such Holder shall deliver to the Company (at the
expense of the Company) all copies, other than permanent file copies then in
such Stockholder’s possession, of the prospectus covering such Registrable
Shares at the time of receipt of such request. Each Holder further agrees not to
utilize any material other than the applicable current prospectus in connection
with the offering of Registrable Shares pursuant to this Agreement.

1.12       Termination of Registration Rights. Subject to the following
sentence, all registration rights granted under Section 1.2 shall terminate and
be of no further force and effect two (2) years from the date hereof. All other
rights under this Agreement will terminate

 

- 8 -

 


--------------------------------------------------------------------------------



 

when the Holders beneficially own less than 8.86% of the outstanding Common
Stock of the Company or the Holders no longer beneficially own any Registrable
Securities.

 

2.

ADDITIONAL COMPANY OBLIGATIONS.

2.1          Current Public Information. For two years after the date hereof,
the Company covenants that it will use commercially reasonable efforts to file
all reports required to be filed by it under the Exchange Act, and will use
commercially reasonable efforts to take such further action as the Stockholder
may reasonably request, all to the extent required to enable the Holders of
Registrable Securities to sell Registrable Securities pursuant to Rule 144 or
Rule 144A adopted by the SEC under the Securities Act or any similar rule or
regulation hereafter adopted by the SEC. The Company shall, upon the request of
a Holder, deliver to such Holder a written statement as to whether it has
complied with such requirements during the twelve (12) month period immediately
preceding the date of such request.

 

3.

Miscellaneous.

3.1          Successors and Assigns. Except as otherwise provided in this
Agreement, the terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and permitted assigns
of the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

3.2          Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of (i) the Company, and (ii) the
Stockholders. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each Stockholder of any Registrable Securities then
outstanding and its permitted successors and assigns.

3.3          Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing (which shall include telecopier or
electronic communication) and will be deemed to have been duly given if
delivered by hand or by nationally recognized overnight delivery service
(receipt requested), or by telecopy if confirmed by receipted overnight delivery
service as follows:

 

Stockholders:

c/o Jeffrey L. Gendell

55 Railroad Avenue, 3rd Floor

Greenwich, Connecticut, 06830

 

Telephone:

(203) 769-2000

 

Telecopy:

(203) 769-2010

Email: jgendell@tontinepartners.com

 

 

with a copy to:

John E. Freechack, Esq.

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP

333 West Wacker Drive

Suite 2700

Chicago, Illinois 60606

 

Telephone:

(312) 984-3100

 

Telecopy:

(312) 984-3150

 

 

- 9 -

 


--------------------------------------------------------------------------------



 

 

Email: john.freechack@bfkpn.com

 

 

Company:

Patrick Industries, Inc.

107 West Franklin Street

Elkhart, Indiana 46516

Attention: Andy Nemeth

 

Telephone:

(574) 294-7511

 

Telecopy:

(574) 522-5213

Email: nemetha@patrickind.com

 

 

with a copy to:

McDermott Will and Emery LLP

227 West Monroe

Chicago, Illinois 60606-5096

Attention: Robert A. Schreck, Jr.

 

Telephone:

(312) 372-2000

 

Telecopy:

(312) 984-7700

Email: rschreck@mwe.com

or to such other person or place as any party shall furnish to the other parties
hereto. Except as otherwise provided herein, all such notices, consents, waivers
and other communications shall be effective: (a) if delivered by hand, when
delivered; (b)  if delivered by overnight express delivery service, on the next
Business Day after deposit with such service; and (c) if by telecopier or
electronic mail, on the next business day of transmission if also confirmed by
mail in the manner provided in this Section.

3.4          Severability. If any term, provision, covenant or restriction of
this Agreement is held by any governmental authority or a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

3.5          Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the internal laws of the State
of Indiana, without regard to the principles of conflict of laws. Any disputes
arising out of or in connection with this Agreement shall be adjudicated in a
United States District Court in Indiana or in a court of competent civil
jurisdiction in the State of Indiana. Each party hereto irrevocably submits to
the personal jurisdiction of such courts for the purposes of any such suit,
action, counterclaim or proceeding arising out of this Agreement (collectively,
a "Suit"). Each of the parties hereto hereby waives and agrees not to assert by
way of motion, as a defense or otherwise in any such Suit, any claim that it is
not subject to jurisdiction of the above courts, that such Suit is brought in an
inconvenient forum, or the venue of such Suit is improper; provided, however,
that nothing herein shall be construed as a waiver of any right that any party
hereto may have to remove a Suit from a court sitting in the State of Indiana to
a United States District Court in Indiana. Each of the parties hereby agrees
that service of all writs, process and summonses in any Suit may be made upon
such party by mail to the address as provided in this Agreement. Nothing herein
shall in anyway be deemed to limit the ability of any party to serve any such
writs, process or summonses in any other matter permitted by applicable law.

 

 

- 10 -

 


--------------------------------------------------------------------------------



 

 

3.6          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

3.7          Entire Agreement. This Agreement and the documents referred to
herein, constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof and supersede any and all other written or oral
agreements existing between the parties hereto, which agreements are expressly
canceled.

3.8          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 11 -

 


--------------------------------------------------------------------------------



 

 

The parties hereto have executed this Registration Rights Agreement as of the
date first written above.

 

PATRICK INDUSTRIES, INC.

 

 

 

By:

/s/ Paul E. Hessler              

 

Paul E. Hassler, President

 

 

 

TONTINE CAPITAL PARTNERS, L.P.

 

 

 

By:

/s/ Jeffrey L. Gendale          

 

Name:  Jeffrey L. Gendale

 

 

Its:  Managing Member of the General Partner

 

 

 

 

1-1

 

 

 